215 F.2d 959
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CONCRETE HAULERS, Inc., and Wamix, Inc., Respondents.
No. 14824.
United States Court of Appeals, Fifth Circuit.
October 16, 1954.

Petition for the Enforcement of an Order of the National Labor Relations Board sitting at Washington, D. C.
On Motion of Respondents to Modify Injunctive Decree.
A. Norman Somers, Asst. Gen., Counsel, N. L. R. B., David P. Findling, Assoc. Gen. Counsel, N. L. R. B., Elizabeth W. Weston, Atty., N. L. R. B., Washington, D. C., George J. Bott, General Counsel, Frederick U. Reel, John Francis Lawless, Attorneys, N. L. R. B., Washington, D. C., for petitioner.
Stanley E. Neely, Eugene M. Locke and Locke, Locke & Purnell, Dallas, Tex., for respondents.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
It is ordered that the motion of respondents to modify the injunctive decree heretofore entered by this court be, and the same hereby is, denied, 212 F.2d 477.